MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
                                                                           Feb 15 2018, 8:51 am
regarded as precedent or cited before any
court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Don R. Hostetler                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 15, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of E.R., M.R., and K.R., Minor                            49A02-1708-JT-1929
Children, and T.R., Mother                                Appeal from the Marion Superior
Appellant-Respondent,                                     Court
                                                          The Honorable Marilyn A.
        v.                                                Moores, Judge
                                                          The Honorable Larry
The Indiana Department of                                 Bradley, Magistrate
Child Services,                                           Trial Court Cause Nos.
Appellee-Petitioner.                                      49D09-1605-JT-542
                                                          49D09-1605-JT-543
                                                          49D09-1605-JT-544



Brown, Judge.


Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018            Page 1 of 25
[1]   T.R. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to E.R., M.R., and K.R. (the “Children”). Mother raises three issues

      which we restate as whether the trial court erred in terminating her parental

      rights. We affirm.


                                      Facts and Procedural History

[2]   In November 2013, Mother was arrested in Hendricks County and charged

      with possession of marijuana and driving while suspended as Class A

      misdemeanors and was released on her own recognizance in February 2014.

      On March 12, 2014, the Department of Child Services (“DCS”) filed a verified

      perition alleging that E.R., born on September 30, 2010, M.R., born on

      November 3, 2011, and K.R., born on February 11, 2014, were children in need

      of services (“CHINS”), that Mother and K.R. tested positive for marijuana at

      the time of K.R’s birth, that Mother had a history of substance abuse, and that

      M.R. had likewise tested positive for marijuana at her birth. DCS also alleged

      that Mother had recent DCS history related to domestic violence and allowed

      the Children to reside in a home with a convicted child molester.


[3]   The same day, the court held an initial hearing and ordered that the Children

      remain in Mother’s care contingent upon her completion of a substance abuse

      assessment and that she follow all recommendations, submit to random drug

      screens, and participate in home-based services, with drug screens and the

      assessment to be implemented within forty-eight hours. At some point in

      March 2014, guardian ad litem Jamie Walden (“GAL Walden”) was assigned

      to the Children’s case and home-based therapist Aiesha Ward was assigned to
      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 2 of 25
      Mother. Also, at some point during the spring of 2014, home-based therapist

      Gabrielle Young was assigned to E.R. and M.R.


[4]   On March 25, 2014, Mother was charged in Hamilton County with operating

      while intoxicated, endangering a person as a class A misdemeanor, driving

      while suspended as a class A misdemeanor,1 and operating a vehicle with an

      alcohol concentration between 0.08 and 0.15 as a class C misdemeanor. On

      May 12, 2014, DCS filed a request for removal from Mother’s care and request

      for a detention hearing and findings, alleging that “due to mother’s failure to

      participate in substance abuse treatment, failure to submit to random drug

      screens, failure to provide the [Children] with a safe home free from break-ins,

      with basic necessities of food, there is an imminent safety threat to the

      [Children] in [Mother’s] care,” and attached a prepared affidavit by family case

      manager Courtney Brinkers (“FCM Brinkers”). Exhibits at 37. The same day,

      the court denied DCS’s request for removal and ordered that the Children

      remain in Mother’s care and found in its dispositional order that reasonable

      services had been offered and were available for the purposes of preventing or

      eliminating the need for removal of the Children. The dispositional order also

      “advised [Mother] that failure to participate as required by a Parental




      1
        At some point during the CHINS case, DCS became concerned that Mother continued to drive despite her
      license being suspended. On or about January 25, 2010, Mother was determined guilty in Marion County of
      a false or fictitious registration; on or about April 5, 2010, she defaulted in Marion County for a having false
      or fictitious registration; on or about May 21, 2012, she pled guilty in Carmel to driving with a suspended
      license; on or about May 22, 2012, she defaulted in Marion County for driving with a suspended license; and,
      on or about September 19, 2012, she pled guilty in Hamilton County to driving with a suspended license with
      a prior within ten years.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018           Page 3 of 25
      Participation Order under Ind. Code 31-34-20-3 can lead to the termination of

      the parent-child relationship under Ind. Code 31-35.” Id. at 44. The court’s

      May 12, 2014 parental participation order stated that Mother was to complete

      home-based counseling, substance abuse assessment, and random drug screens.

      The same day, the court conducted a fact-finding hearing in which it

      adjudicated the Children as CHINS after accepting Mother’s admission and

      agreement on services, in which Mother admitted that she and K.R. “were both

      positive for marijuana at the time of [K.R.’s] birth,” that she “agrees to

      maintain suitable housing with adequate bedding, functional utilities, adequate

      supplies of food and food preparation facilities, and the home shall remain

      clean and safe for all those residing therein,” and that she “shall refrain from

      the use of illegal drugs.” Id. at 57-58.


[5]   On July 7, 2014, DCS filed a notice of removal from Mother’s care, a request

      for continued placement outside of Mother’s care and for a detention hearing

      and findings in which it stated that “due to mother’s incarceration, she is unable

      to provide basic care and supervision for the [Children],” and attached an

      affidavit by FCM Brinkers. Id. at 64. The affidavit stated that the Children

      were removed from Mother’s care on July 3, 2014, and that, on the same day,

      Brinkers was informed by therapist Ward that Mother “had been held in the

      Marion County jail since 6/28/14 for an outstanding warrant in Hendricks




      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 4 of 25
      County.”2 Id. at 67. On July 9, 2014, the court held a detention hearing, found

      that removal of the Children was necessary, and granted wardship to DCS.

      Mother requested that they be placed in the kinship care of Brandy, who

      Mother referred to as her sister. At some point, Mother moved in with Brandy

      and DCS became concerned about continued substance use by both Mother

      and Brandy. At some other point, Mother told FCM Brinkers about her

      concern that Brandy was using drugs and the Children were placed in foster

      care.


[6]   On August 7, 2014, Mother pled guilty in Marion County to possession of

      marijuana. At an August 13, 2014 review hearing in the CHINS case, the court

      authorized temporary trial visits with Mother once beds were in the home. 3

      Mother pled guilty in Hendricks County to possession of marijuana and driving

      while suspended charges and, on October 28, 2014, she was sentenced to 180

      days in jail with credit for 44 days and placed on reporting probation. On

      December 3, 2014, Mother pled guilty in Hamilton County to one count of

      operating a vehicle while intoxicated endangering a person as a Class A

      misdemeanor.4 On December 4, 2014, the Hendricks County court issued a




      2
        A CCS entry on July 10, 2014, indicates that Mother was served with a misdemeanor arrest warrant for
      failing to appear at her Hendricks County bench trial in April 2014, and the entry that immediately follows
      states that Mother was “remanded to the Hendricks County Sheriff with NO BOND until 7/20/2014 and
      then may post a bond of $300.00 cash.” Exhibits at 132.
      3
          By November 19, 2014, the Children were in temporary trial visits with Mother.
      4
        The CCS in the Hamilton County case reveals that Mother did not appear for her January 5, 2015
      sentencing hearing and that the court ordered a warrant for her arrest on January 6, 2015.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018         Page 5 of 25
      warrant for Mother for a probation violation, she was incarcerated in the

      Hamilton County case starting February 5, 2015, and at some point before

      February 25, 2015, the Children were placed in relative care.


[7]   On April 9, 2015, Mother was served the arrest warrant from her Hendricks

      County case. After it held an evidentiary hearing on May 14, 2015, the court

      sentenced Mother to 180 days in jail with credit for 54 days and 126 days

      suspended. On May 27, 2015, Mother appeared at the periodic review hearing

      in the CHINS case and requested that the Children be placed with their

      paternal grandparents. At some point before October 28, 2015, however, the

      Children were transferred to therapeutic foster care.


[8]   Family case manager Andrenesia Gray (“FCM Gray”) was assigned to the case

      in June 2015. In July 2015, Mother moved to Putnamville to live with her

      mother. FCM Gray made referrals for Mother to attend Cummins in Putnam

      County for mental health and substance abuse treatment. Also, at some point

      in July, Mother’s referral to therapist Ward stopped because Mother had moved

      out of Ward’s service area, and Ward recommended that Mother continue

      participating in home-based therapy. In September 2015, FCM Brinkers

      stopped serving as the family case manager. When she left the case, FCM

      Brinkers still had concerns about Mother’s parenting that included Mother’s

      continued substance use, her parenting and discipline, her denial of E.R. and

      M.R.’s sexually reactive behaviors, and E.R. and M.R.’s disclosures that they

      had been touched innappropriately by the registered sex offender who Mother

      had lived with and that domestic violence had occurred in the home.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 6 of 25
[9]    The CHINS court held an October 28, 2015 periodic review hearing at which

       Mother’s counsel reported that Mother was to begin with Cummins and the

       court ordered DCS to investigate Mother’s home. FCM Gray went to the

       home, Mother became irate when they discussed visitations and called her “a

       black n----- b----,” and FCM Gray requested to be transferred from the case.

       Transcript Volume 2 at 62. On January 19, 2016, the Hendricks County court

       revoked Mother’s probation and sentenced her to 180 days with 47 days

       served.5 On February 3, 2016, the CHINS court held a permanency hearing

       and found that May 18, 2016, was a projected date for the Children to return

       home.


[10]   In May 2016, Mother was arrested and, on May 20, 2016, DCS filed its verified

       petition for involuntary termination of her relationship with the Children. At

       the June 8, 2016 permanency hearing, the court changed the permanency plan

       from reunification to adoption after finding, in part, that no service provider

       had recommended the Children return to Mother, that Mother had not

       completed services designed to enhance her abilities to parent and last saw the

       Children in March 2016, and that it was unknown if Mother had housing or

       employment as she did not maintain contact with DCS.


[11]   On June 10, 2016, the CHINS court held an initial hearing regarding the

       involuntary termination of the parent-child relationship and appointed a




       5
        The court’s order revoking probation related to a probation violation for which it had issued a criminal
       summons on September 9, 2015.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018          Page 7 of 25
       guardian ad litem for the Children.6 In August 2016, family case manager

       Tyvondra Gadson (“FCM Gadson”) was assigned to the case. At the end of

       the same month, Mother was released from incarceration for work release and

       on October 13, 2016, asked the CHINS court to appoint her a public defender

       in the termination hearing. In November 2016, guardian ad litem Sherron

       Anderson (“GAL Anderson”) was appointed to the case.


[12]   On June 22, 2017, Mother was arrested and charged in Clay County as a level 6

       habitual traffic violator. The CHINS court commenced the termination trial on

       July 7, 2017, and Mother appeared telephonically because she was incarcerated

       and awaiting sentencing in Clay County.


[13]   FCM Brinkers testified that when DCS requested removal, there were some

       concerns after placement in temporary trial visits “with [Mother] or with the in-

       home CHINS that [Mother] was continuing to use marijuana, that there was

       some neglect occurring, that the [Children] were not taken to doctor

       appointments, [there was a] lack of resources,” and that Mother continued to

       live with a registered sex offender and he was providing childcare for the

       Children. Id. at 10. She testified that she referred Mother to home-based

       therapy after the initial hearing and Mother did not complete it; that she

       referred Mother to participate in random drug screens but, when they had




       6
        Mother did not appear at either the initial hearing or the continued initial hearing. When Mother did not
       appear at the second continued initial hearing, the court set the matter for a default as to Mother, but
       converted it back to a continued initial hearing by its own motion on October 13, 2016.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018        Page 8 of 25
       conversations, Mother would have reasons that she was not able to participate

       or refused to participate; and that when she spoke with Mother about her drug

       use that Mother “was very adamant that marijuana was a plant[,] that it wasn’t

       really a drug and that she didn’t understand why she needed to stop using.” Id.

       at 13. She also testified that Mother did not rectify the issues that initially led

       DCS to believe that a substance abuse assessment was necessary during the

       time FCM Brinkers was on the case; that when Mother was out of

       incarceration, she would “make appointments, keep some and then disengage”;

       that Mother denied E.R. and M.R.’s allegations that domestive violence

       occurred between her and K.R.’s father that involved screaming, hitting, and

       Mother being dragged by her hair; and that there were several times when she

       would come to the home with the Children unsupervised in the yard or not

       appropriately supervised in the home. Id. at 15. She further stated that

       Mother’s parenting involved “just constant screaming” and that she became

       concerned about Mother’s mental health as a result of her aggressive outburst

       towards FCM Brinkers and other providers and “then she’d become very

       friendly with providers, friendly towards [FCM Brinkers] and then become

       aggressive again.” Id. at 18, 21-22.


[14]   She also testified that at two different points Mother had housing when the

       Children were in her care; that in the first house, the Children were sleeping on

       the couch or a mattress in the front room because Mother did not have beds for

       them; that a week after relocating to the first house “some people busted

       through the front door and held . . . her at gun or knife point,” were “very


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 9 of 25
       violent with her” when the Children were present, and were “looking for her

       boyfriend or someone she knew and so they destroyed the house.” Id. at 22.

       She stated that the second house had several safety concerns that made it

       hazardous for the Children due to their age; that when she warned Mother that

       driving with a suspended license would result in jail and in DCS being called,

       Mother did not view that as an issue; and that at some point Mother said, “I

       don’t really need this service or any other services. I don’t need DCS in my

       life.” Id. at 27. On redirect, FCM Brinkers testified that M.R. and E.R. had

       rashes at several points all over their arms and legs and had instances of lice,

       that M.R. had a “really bad cold that escalated to bronchitis at one point,” and

       K.R. had some issues with his breathing and with the formation of his head. Id.

       at 58.


[15]   FCM Gadson testified that when she was transferred to the case in August

       2016, the services that should have been in place for Mother included home-

       based therapy, home-based case management, a substance abuse assessment,

       and, to FCM Gadson’s belief, domestic violence services; that no open referral

       for home-based therapy existed because no one knew the location of Mother at

       that time; and that Mother completed random drug screens through work

       release, but did not complete any through DCS. She stated that, to her

       knowledge, Mother had not participated in any drug screens, services, or drug

       treatment programs since being discharged from work release during the spring

       of 2017; that she spoke to Mother about participating in services over the phone

       and asked for good contact information and an address so that DCS could refer


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 10 of 25
       services for her; that Mother provided her with five numbers where she could be

       reached and explained that she did not have a stable address at that time; and

       that FCM Gadson attempted those five phone numbers but was unsuccessful at

       reaching Mother. Further, she testified that Mother had not rectified the issues

       that initially led DCS to believe that substance abuse assessment, home-based

       therapy, and home-based case management were necessary; and that she was

       concerned with Mother’s ability to provide a stable home and financially

       support the Children. When asked if she believed that termination of the

       parent-child relationship between Mother and the Children was in their best

       interest, FCM Gadson replied affirmatively and testified that the Children need

       the permancy that adoption would provide.


[16]   Therapist Young testified:


                 [E.R] specifically reported an incident to me with a man . . . that
                 sounded inappropriate in terms of she had said that he had asked
                 her to go to the bathroom and he used the bathroom, but I
                 believe her pants were down or something her behind was
                 exposed. She never went like fully into that, but that was
                 definitely a concerning incident that I know she reported. Other
                 than that for – [E.R.] has reported several times they seen her
                 mommy be able to describe her mom having sexual intercourse
                 and I believe [E.R.] specifically had told me and expressed her
                 feelings about seeing – seeing mommy have sex.


       Id. at 113. When asked if she believed that it was in E.R.’s best interest that

       Mother’s rights be terminated, therapist Young answered affirmatively and

       stated:


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 11 of 25
               I believe that because one, [E.R.] can articulate now especially
               that she feels loved for the first time and those words she can
               articulate that. She feels safe, she feels like she’s in an
               environment where she can do activities and have fun and be a
               kid . . . . In the past [Mother] has just not been stable, has been in
               and out of jail. They’ve been exposed to a lot.


       Id. at 117. When asked if it was in M.R.’s best interest to be adopted, she

       answered affirmatively and stated:


               [W]hen [M.R.] specifically talk[s] a lot about her biological home
               and knowing that like she loved her – like [Mother] loves her, but
               not really knowing if she really loved them because of the stuff
               that she was doing. [M.R.] has articulated that before and that is
               different in this home. She actual[ly] can report you know that
               that she feels loved, that she feels safe, that she feels comfortable.
               Again boundaries, they have boundaries in this home.


       Id. at 120. When asked if she thought it was in M.R.’s best interest that

       Mother’s rights be terminated as to her, therapist Young answered

       affirmatively, and when asked if she would recommend any sort of parenting

       time between Mother and the Children, she answered, “I believe not at this

       time.” Id. at 122.


[17]   The Children’s foster mother, who is a family therapist by occupation, testified

       that the Children have been with her for six months and that they seem happy

       and are well-adjusted. When asked if Mother had her contact information, the

       foster mother responded:


               She has an email address that was created specifically for the
               children and we had given her the email address, and if she
       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 12 of 25
               would email us that we would email her back pictures, stories,
               whatever we could provide for her. We received one email
               stating, “I hope I did this right”, and so I emailed her back
               pictures and then we received another email back for the kids, a
               couple paragraphs. I emailed her back pictures again that was
               the only time that email address has been used and I check that
               daily.


       Id. at 154-155. Brittany Harpe, the Children’s current treatment coordinator,

       testified that she had concerns about Mother’s inappropriate conversations and

       about her ability to redirect and discipline the Children and to provide healthier

       meals. GAL Walden testified that there was no consistency with Mother’s

       ability to care for the Children or to have stable housing or a support system;

       that the Children desperately wanted consistency in their life and she could see

       that when she would visit them as they were very eager for attention; and that

       Mother would become easily agitated, would become unaware of the

       surroundings, and would curse and scream at whomever was in the house. She

       stated that she was there when Mother kicked out the providers and was kicked

       out also; that when the providers were kicked out, the Children did not appear

       necessarily scared or affected by it and seemed as if it “kind of rolled off of

       them”; and that during her time on the case, there were good encounters and

       bad encounters but Mother’s behaviors did not consistently improve. Id. at 192.


[18]   Mother testified that DCS became involved when there was a domestic violence

       incident between her and the alleged father of M.R. and E.R. in the home when

       they both were present, that she would drive without a valid license with the



       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 13 of 25
       Children in the car to DCS required appointments, and that she smoked

       marijuana when she was pregnant with M.R. and K.R.


[19]   On July 13, 2017, the court finished the hearing. Mother, appearing on

       furlough from her criminal matter in Clay County, testified that she requested

       to see the Children since she last saw them; that she would be willing to engage

       in services and work with home-based therapists if available; that therapist

       Ward helped her to work through her anger issues and to better herself, her

       attitude, and her drug abuse; that she was currently involved in women’s group

       in the Clay County jail to help with her anger problems; that she had last used

       marijuana in May 2016, her feelings had changed over time with regards to it,

       and that she loved being sober. She stated that she has had a “couple [of]

       altercations with ex’s”; that when she knew she had an outstanding warrant,

       she asked DCS to look into placement options off of a list of two or three

       people; that her release from Clay County Jail was sixty-eight days away; and

       that when released from jail, she has a job at a tree service out of Terre Haute

       and that her boss is letting her move in so she will not have to drive. Id. at 246.

       She testified that it was not her intention to drive without a license again; and

       that, in January 2017, she was under the impression that services would have

       been re-referrred to her and had they been, she would have engaged in them.


[20]   On August 1, 2017, the court entered its termination order, making detailed

       findings of fact and concluding that there is a reasonable probability that the

       conditions that resulted in the Children’s removal and continued placement

       outside the home will not be remedied by Mother, that termination of the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 14 of 25
       parent-child relationship is in the Children’s best interests, and that adoption is

       a satisfactory plan for the Children.


                                                        Discussion

[21]   The issue is whether the trial court erred in terminating Mother’s parental

       rights. In order to terminate a parent-child relationship, DCS is required to

       allege and prove, among other things:


                  (B) that one (1) of the following is true:

                           (i) There is a reasonable probability that the conditions
                           that resulted in the child’s removal or the reasons for
                           placement outside the home of the parents will not be
                           remedied.

                           (ii) There is a reasonable probability that the continuation
                           of the parent-child relationship poses a threat to the well-
                           being of the child.

                           (iii) The child has, on two (2) separate occasions, been
                           adjudicated a child in need of services;

                  (C) that termination is in the best interests of the child; and

                  (D) that there is a satisfactory plan for the care and treatment of
                  the child.

       Ind. Code § 31-35-2-4(b)(2).7 If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).




       7
           Subsequently amended by Pub. L. No. 42-2017, § 2 (eff. July 1, 2017).


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 15 of 25
[22]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[23]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 16 of 25
       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


       A. Remedy of Conditions


[24]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of the Children outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[25]   In determining whether the conditions that resulted in the Children’s removal

       will not be remedied, we engage in a two-step analysis. E.M., 4 N.E.3d at 642-

       643. First, we identify the conditions that led to removal, and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions, balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 17 of 25
       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       future behavior. Id.


[26]   “The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home.” In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (citation and internal quotation

       marks omitted). A court may consider evidence of a parent’s prior criminal

       history, history of neglect, failure to provide support, lack of adequate housing

       and employment, and the services offered by DCS and the parent’s response to

       those services, and, where there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances the problematic situation will not improve. Id. A

       trial court need not wait until a child is irreversibly influenced by a deficient

       lifestyle such that his or her physical, mental, and social growth are

       permanently impaired before terminating the parent-child relationship. In re

       Z.C., 13 N.E.3d 464, 469 (Ind. Ct. App. 2014), trans. denied.


[27]   Additionally, “Indiana courts have upheld parental rights of incarcerated

       parents who still had a year or more to serve before possible release,” and the

       Indiana Supreme Court has “not established a bright-line rule for when release

       must occur to maintain parental rights.” K.E. v. Ind. Dep’t of Child Servs., 39

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 18 of 25
       N.E.3d 641, 648 (Ind. 2015). “Because the release date alone is not

       determinative, we consider whether other evidence, coupled with this

       consideration, demonstrates by clear and convincing evidence a reasonable

       probability that [an incarcerated parent] would be unable to remedy the

       conditions for removal.” Id.


[28]   Mother argues that DCS did not present clear and convincing evidence that the

       conditions resulting in the Children’s continued placement outside Mother’s

       home would not be remedied. She asserts that she responded favorably to

       DCS’s services and made strides in her parenting, drug use, and

       communication problems, that DCS did not make sufficient efforts to ensure

       she had the services she needed, that the court’s reasoning that frequent

       incarcerations prevent her from remedying conditions is not valid under the

       Indiana Supreme Court precedent dervived from In re G.Y., 904 N.E.2d 1257,

       1262 (Ind. 2009), and that, like the mother in G.Y., she demonstrated that she

       could take care of the Children while incarcerated.


[29]   The trial court’s order addressed Mother’s parenting, drug use, communication

       problems, incarcerations, and care of the Children while incarcerated, as well as

       the services provided by DCS. Specifically, the court found that the Children

       have remained placed outside the home since January 2015, that when residing

       with Mother, there were concerns about the appropriateness of Mother’s

       parenting with respect to the Children’s unaddressed health issues, and that the

       Children have been removed from the home and placed under the care and

       supervision of DCS for at least fifteen of the most recent twenty-two months

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 19 of 25
prior to the termination proceeding filed on May 20, 2015. The court also

found:


        11. Services were ordered and referred to address substance
        abuse and stability issues, although [Mother] did not feel she
        needed services.

        12. [Mother] finished a substance abuse assessment after several
        months. She failed to complete a recommended substance abuse
        treatment program. [Mother] did not understand why she
        needed to quit smoking a plant that was not a drug.

        13. [Mother] testified at trial she has not smoked marijuana after
        she was incarcerated in May of 2016, but she has failed to
        comply with her drug screen referral.

        14. [Mother] was mainly compliant with home based therapy
        geared for stress management, better communication skills,
        substance abuse recovery support, and parenting skills from
        March of 2014 until July of 2015, when [Mother] moved out of
        central Indiana.

        15. [Mother’s] therapist believed she made strides but
        recommended therapy continue.

        16. [Mother] has attended a weekly women’s group since she
        was incarcerated on June 22, 2017, an approximate three-week
        period.

        17. Stable independent housing has been an issue throughout the
        CHINS case. [Mother] had two residences but lost both, with
        the second home being inappropriate for [the Children].

        18. Adding to [Mother’s] instability is her frequent
        incarcerations. At the time of trial in this matter she was
        incarcerated on a recent conviction of Habitual Traffic Violation
        and her outdate is September 19, 2019.


Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 20 of 25
               19. [Mother] has received multiple charges of driving while
               suspended but appears to keep doing it.

               20. Upon her release from incarceration, [Mother] plans on
               returning to a tree service job and reside with her boss.

               21. Due to [Mother’s] aggressive behavior, and what could be
               perceived as delusions, she was referred for a psychological
               evaluation. Later, after moving, a referral for dual substance
               abuse and mental health diagnosis was made. This referral was
               never complied with as a result of [Mother] not having a stable
               place and five contact numbers were unsuccessful.

               22. Parenting time has not taken place since March of 2016, after
               three cancellations. Prior to parenting time being closed, the visit
               facilitator had concerns regarding [Mother’s] parenting skills.

               23. Parenting time was not exercised for several months in 2015.

               24. Shortly after Christmas of 2016, the [Children’s] foster
               mother set up an email account for [Mother] and has posted
               pictures of the [Children]. [Mother] has only sent two emails,
               and not for several months.


       Appellant’s Appendix Volume 2 at 35-36.


[30]   The record reveals that the Children were removed from Mother in July 2014

       due to Mother’s incarceration and inability to provide basic care and

       supervision. While Mother may have made some progress at certain times, she

       persisted in using marijuana and driving with a suspended license despite

       several incarcerations related to that same behavior. FCMs Brinkers and

       Gadson testified that Mother either evaded or failed to participate in drug

       screens and did not rectify the issues that initially led DCS to believe that a

       substance abuse assessment was necessary. Mother also has failed to
       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 21 of 25
       demonstrate that she could provide safe housing and basic care consistently.

       Mother’s record in providing housing includes an incident where she was held

       at gun or knife point in front of the Children and, separately, a location that

       contained hazards unsafe for young children. Treatment coordinator Harpe

       testified that she had concerns about Mother’s ability to redirect and discipline

       the Children, FCM Brinkers testified that Mother’s parenting involved constant

       screaming, and GAL Walden testified that Mother’s behaviors did not

       consistently improve.


[31]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there is a

       reasonable probability that the conditions leading to the Children’s removal will

       not be remedied. See In re A.H., 832 N.E.2d 563, 570-571 (Ind. Ct. App. 2005)

       (concluding that the trial court properly terminated the parent-child relationship

       where a parent participated in but failed to benefit from services).


       B. Best Interests


[32]   We next consider Mother’s assertion that DCS failed to demonstrate that

       termination of her parental rights is in the Children’s best interests. In

       determining what is in the best interests of a child, the trial court is required to

       look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 22 of 25
       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification and courts need not wait until the child is irreversibly harmed such

       that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, “focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry . . . .” Id. at 648.

       Recommendations of the case manager and court-appointed advocate, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[33]   To the extent Mother cites In re G.Y., the Indiana Supreme Court concluded

       that termination of a mother’s parental rights was not in the child’s best

       interests where mother made a good-faith effort to complete all required

       services for reunification available to her in prison, obtained suitable housing

       and gainful employment upon her release, and maintained a consistent and

       positive relationship with the child. 904 N.E.2d at 1263-1264. The Court

       observed that mother had delivered cocaine to a police informant a year before

       the child’s birth and that there were no allegations that mother engaged in any

       criminal behavior during the child’s life. Id. at 1258. Further, the Court found

       of particular significance that despite testimony from the case manager and


       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 23 of 25
       child advocate regarding the child’s need for permanency and stability, the

       Guardian ad Litem had nevertheless reported observing a mother-child bond

       between the child and mother and there was no evidence to show that

       permanency through adoption would be beneficial to the child or that

       remaining in foster care until reunited with the mother soon thereafter would be

       harmful.8 Unlike the parent in G.Y., Mother has committed several, similarly-

       related offenses after the birth of the Children and has neither exercised

       parenting time since March 2016 after three cancellations nor corresponded

       with the Children despite the foster mother’s efforts.


[34]   This Court has previously recognized that “[i]ndividuals who pursue criminal

       activity run the risk of being denied the opportunity to develop positive and

       meaningful relationships with their children.” Castro v. State Office of Family &

       Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied. Based on the

       testimony from FCM Gadson and therapist Young, as well as the totality of the

       evidence in the record and as set forth in the court’s termination order, we

       conclude that the court’s determination that termination is in the best interests

       of the Children is supported by clear and convincing evidence. See In re A.I.,

       825 N.E.2d 798, 811 (Ind. Ct. App. 2005) (concluding that testimony of child

       advocate and family case manager, coupled with evidence that conditions

       resulting in continued placement outside home will not be remedied, is



       8
        The Court issued the decision in April 2009 and had stated at oral argument that the mother’s counsel
       confirmed that her projected release date was June 2009 and maybe as early as May. 904 N.E.2d at 1262-
       1263.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018    Page 24 of 25
       sufficient to prove by clear and convincing evidence termination is in child’s

       best interests), trans. denied.


                                                    Conclusion

[35]   We conclude that the trial court’s judgment terminating the parental rights of

       Mother is supported by clear and convincing evidence. We find no error and

       affirm.


[36]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1929 | February 15, 2018   Page 25 of 25